     Case 4:19-cv-01362 Document 64 Filed on 03/26/21 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

Neha Singhal

v.                                           Case Number: 4:19−cv−01362

Baylor College of Medicine




                               NOTICE OF RESETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN RESET
FOR THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Keith P Ellison
PLACE:
Courtroom 3A Houston
United States District Court
515 Rusk Ave
Houston, TX
DATE: 7/19/2021

TIME: 09:00 AM
TYPE OF PROCEEDING: Jury Trial


Date: March 26, 2021
                                                        Nathan Ochsner, Clerk
